DETAILED ACTION
This action is in response to the initial filing of Application no. 16/726140 on 12/23/2019.
Claims 1 - 13 are still pending in this application, with claim 1 being independent.
The claims filed in the current application are the same claims which were filed in parent application 16/255797 and were pending as of the parent application’s abandonment date of 03/04/2020. A single, non-final office action was provided before the abandonment of 16/255797. Additionally, no reply to the non-final office action was filed by applicant before abandonment. MPEP 706.07(b) sets forth conditions for making an office action final on first action. Although the currently pending claims are identical to those which were pending in application 16/255797 before abandonment, the lack of reply from the applicant in response to the non-final office action makes it difficult to determine whether the claims could be properly finally rejected. Therefore, this action is a non-final office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1- 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 2015/0327775) in view of Selevan (US 2004/0249298).
For claim 1, Carter discloses a portable hybrid stethdiographer (Abstract; Fig.1 – Fig.12) configured to measure chest sounds and cardiac signals (Abstract), the stethdiographer comprising: a sensing assembly (head, Fig.1, 11; [0061] [0064] [0065] [0074 – 0077]) including a chestpiece (Fig.1, 11,  Fig.2, 11,  Fig.3, 11,  Fig.4, 11,  Fig.5,  Fig.8,  Fig.9A,  Fig.9B)  and a user interface (Fig.1, 12, 13, 16, 17; [0061] [0064] [0072]), wherein the chestpiece includes a diaphragm (Fig.4, 22) configured to sense chest sounds from a subject ([0021] [0039] [0061] [0063]), and wherein the chestpiece also includes a plurality of cardiac sensors (ECG removable electrodes, Fig.4, 24; [0061]) configured to sense cardiac signals from the subject ([0007] [0010] [0021] [0061] [0070]); a conduit (digital audio connectors, Fig.5, 130) configured to transfer the chest sounds from the sensing assembly ([0067]); a compartment (Fig,9B) ; a pair of Y-splits configured to split the chest sounds from the conduit; a pair of binaurals (tubes, Fig.1, 51) configured to channel the chest sounds ([0063]) from the Y- splits; and a pair of earpieces (Fig.1, 50; [0078 – 0081]) configured to provide chest sounds from the binaurals to a user ([0063]).  Yet, Carter fails to explicitly teach a pair of Y-splits configured to split the chest sounds from the conduit, wherein the binaurals channel the chest sounds from the Y-splits.
However, Selevan discloses a stethoscope for the purpose of measuring the heart rate of a human (Abstract), wherein a pair of Y-splits split sounds coming from a conduit (elongate tube) and connects the sounds to binaurals (interconnect tubing, [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant's invention to improve Carter's portable hybrid stethdiographer in the same way that 

For claim 2, Carter further discloses wherein the compartment is configured to house a power source (battery) (Carter, Fig.9A and Fig.9B, 102; [0064] [0077]).
For claim 3, Carter further discloses wherein the cardiac signals are ECG signals (Carter, [0061] [0070]).
For claim 11, Carter further discloses an internal sound transducer (sound detector microphone, Fig.5, 112) operatively coupled to the diaphragm (Carter, [0021] [0064]).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 2015/0327775) in view of Selevan (US 2004/0249298), and further in view of Zubas et al. (US 2015/0153909) (”Zubas”).
For claim 4, the combination of Carter and Selevan further disclose wherein the user interface includes a display screen (Carter, Fig.1, 16) and buttons (Carter, Fig.1, 12, 13, and 17), yet fails to teach that these buttons include a record button, mode selector, rewind button, pause button, fast forward button and a power activator or indicator.
However, Zubas discloses a user interface (buttons on a mobile communication device, Abstract), wherein the following functionalities are mapped to buttons: record (media record), 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to improve the user interface disclosed by the combination of Carter and Selevan in the same way that Zubas' user interface has been improved to achieve the following for the purpose of enhancing the functionality of the user interface to bring all of the benefits of EKG, phone, internet, audio-video recording/playback to the "finger tips" of a clinician (Carter, [0033]):  a record, mode selector, rewind, pause, fast forward, and power activation functionalities are mapped to the buttons
For claim 5, Carter further discloses wherein the display screen is configured to display at least one of the chest sounds and the cardiac signals (Carter, [0072]).

Claims 6 -  8  are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 2015/0327775) in view of Selevan (US 2004/0249298), and further in view of  Zou et al. (US 2014/0073969) (“Zou”).
For claim 6, the combination of Carter and Selevan further discloses a first and a second top cardiac sensors (Carter, Fig.4, 44 and 46; [0062]) configured to sense additional cardiac signals from the subject while being held in the right and left hands (Carter, [0062] [0070]), yet fails to teach the sensing from at least two fingertips of the hands.
However, Zou discloses a system for monitoring cardiac health (Abstract), wherein cardiac sensors (Fig.1A, 130 and Fig.3, 330; [0017] [0018] [0029]) detect cardiac signals from a user holding a device in two hands with the fingertips placed the cardiac sensors (Fig.3; [0037] [0038]).


For claim 7, Carter further discloses wherein the cardiac signals are ECG signals (Carter, [0061] [0070]).
For claim 8, Carter further discloses wherein the display screen is configured to display at least one of the additional cardiac signals (Carter, [0072]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 2015/0327775) in view of Selevan (US 2004/0249298), and further in view of Chan et al. (US 2009/0326391) (“Chan”).
For claim 9, the combination of Carter and Selevan further discloses fingerprint identification means (Carter, [0090]), yet fails to teach a fingerprint sensor.
However, Chan discloses a medical device (Abstract) comprising a fingerprint sensor (Fig.1, 20; [0018] [0023]) for identifying a user using a fingerprint ([0023] [0025])
Therefore, it would have been obvious to one obvious to one of ordinary skill in the art at the time of Applicant's invention to modify the combined teachings of Carter and Selevan with .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 2015/0327775) in view of Selevan (US 2004/0249298), and further in view of  Kolpin et al. (US 2005/0177038) (“Kolpin”).
For claim 10, the combination of Carter and Selevan discloses wherein each of the cardiac sensors includes an electrode ([0061] [0064] [0074] [0077]), yet fails to teach that the sensors further include an insulating cap.
However, Kolpin discloses a bio-electrode (Abstract) comprising an insulating cap (insulating layer, Fig.3, 1; [0100] [0103]) for the purpose of providing an electrode that does not require an aggressive adhesive attachment to the body nor rely upon provision of a gel ([0002 – 0011]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to improve the cardiac sensors disclosed by the combination of Carter and Selevan in the same way that Kolpin bio-electrode has been improved to achieve the predictable results of the sensors further comprising an insulating cap for the purpose of providing a sensor/electrode that does not require an aggressive adhesive attachment to the body nor rely upon provision of a gel 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 2015/0327775) in view of Selevan (US 2004/0249298), and further in view of Candioty (US 2004/0037429).

However, Candioty discloses a stethoscope (Abstract) comprising an external microphone (Fig.1, 30) to sense ambient noise ([0021]), thereby providing ambient noise cancellation ([0019 – 0023]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant's invention to modify the combined teachings of Carter and Selevan with Candioty's teachings so that the external transducer further senses ambient sounds and the circuitry (Fig.5, 114) further processes these ambient sounds to perform noise cancellation for the purpose of improving the functionality of the hybrid stethdiographer in a high noise environments such as a rescue helicopter or ground-based ambulance (Candioty, [0006]).

For claim 13, Carter further discloses wherein the external sound transducer is further configured to provide at least one of hands-free dictation (Carter, microphone allows user to record comments and observations in the main memory, [0068]), transcription and real-time translation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951.  The examiner can normally be reached on Monday-Friday 9-5 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SONIA L GAY/Primary Examiner, Art Unit 2657